Citation Nr: 1725620	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability (claimed as nerve damage of the bilateral legs with loss of balance), stemming from bilateral leg bypass surgeries performed at the Providence VA Medical Center (VAMC) on August 2, 2004, September 13, 2004, and March 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In March 2013, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the bilateral leg bypass surgeries on August 2, 2004, September 13, 2004, and March 1, 2005 at the Providence VAMC, and does not have an additional disability proximately caused by an event not reasonably foreseeable as a result of this procedure.

2.  The bilateral leg bypass surgeries, performed on August 2, 2004, September 13, 2004, and March 1, 2005 at the Providence VAMC were performed with the Veteran's informed consent.

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability, claimed as nerve damage of the bilateral legs with loss of balance, stemming from August 2, 2004, September 13, 2004, and March 1, 2005 bilateral leg bypass surgeries are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for additional disability, claimed as nerve damage of the bilateral legs with loss of balance, as a result of bilateral leg bypass surgeries performed at the Providence VAMC on August 2, 2004, September 13, 2004, and March 1, 2005.  For the following reasons and bases, the Board finds that compensation under § 1151 is not warranted.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).    

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Compensation under § 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

On August 2, 2004, a right popliteal artery exposure was performed for an ischemic right fifth toe.  A report of the surgery is of record, and informed consent was received prior to surgery.  Records show that the Veteran was admitted for excision of the knee portion of the right saphenous vein, but the procedure was intraoperatively terminated due to changes in his electrocardiogram (EKG) readings.  The Veteran was then transported to the intensive care unit (ICU).

On September 13, 2004, a right distal superficial femoral artery to below the knee popliteal artery bypass with reverse saphenous vein graft was performed for an ischemic right fifth toe.  A report of the surgery is of record and informed consent was received prior to surgery.  

On March 1, 2005, a left superficial femoral to posterior tibial artery bypass with in situ saphenous vein graft was performed for left lower extremity claudication.  A report of the surgery is of record, and informed consent was received prior to surgery.

At his May 2012 hearing, the Veteran reported his right leg began to go numb following the September 13, 2004 surgery.  He further reported experiencing balance issues following the March 1, 2005 surgery.  The Veteran stated that he was unsure of what specific side effects of the surgeries he was informed of prior to each surgery, and that he thinks he may have signed consent forms for the surgeries.  

In July 2009, a VA medical opinion was obtained regarding the respective etiologies of the Veteran's diagnosed neurological disorders of the bilateral lower extremities.  After a review of the claims file, the VA clinician noted that the Veteran had been diagnosed as having sensory neuropathy of the bilateral lower extremities, left foot drop, and right calf numbness.  Having reviewed the claims file, the VA clinician indicated agreement with a January 2007 VA neurology consultation report, in which a VA neurologist found that the Veteran's bilateral sensory neuropathy was related to his chronic alcohol abuse.  Regarding the Veteran's noted left foot drop and right calf numbness, the VA clinician reported that both disorders were more likely than not related to the Veteran's surgical procedures.  The VA clinician opined that the left foot drop and right calf numbness were not the result of carelessness, negligence, or lack of skill on the part of VA medical personnel.  The VA clinician stated that nerve damage was a recognized sequela of operations on arteries located close to nerves.  The VA clinician stated that she did not believe that VA failed to diagnose or treat the Veteran's neurological disorders, as the documentation indicated that VA recognized the disorders postoperatively and the disorders resulted from an event that could not have been reasonably foreseen. 

In the July 2009 medical opinion, the VA clinician wrote that the Veteran's left foot drop and right calf numbness were recognized sequela of operations on arteries located close to nerves.  Yet, the VA clinician also wrote that the Veteran's left foot drop and right calf numbness resulted from events that could not have been reasonably foreseen.  Therefore, the July 2009 VA clinician's opinion is inadequate as it presents a contradictory answer as to whether the Veteran's diagnosed neurological disorders were caused by events that that a reasonable health care provider would not have foreseen.  As such, it lacks probative value on this particular point.

Accordingly, an additional VA medical opinion was obtained in September 2016.  The examiner stated that the Veteran's claimed disability, nerve damage of the bilateral legs with loss of balance, was previously conceded as being caused by the VA treatment received by the Veteran.  In answering whether the claimed disability is the result of carelessness, negligence, lack of skill or similar fault, the examiner opined that the disabilities claimed by the Veteran are the usual risks of these types of operations, even when performed correctly.  The examiner reasoned that in the exposure of lower extremity arteries, and subsequent placement of a bypass graft, there is a relatively small space in which to operate.  The examiner explained that the anatomic proximity of the arteries to the nerves of the lower extremities makes post-operative nerve symptoms a known risk of the operation.  Additionally, nerves may be retracted, partially divided, or compressed by the bypass graft which may also lead to nerve symptoms.  The examiner also stated that the Veteran's nerve injury could have been reasonably foreseeable as a known risk of this operation.  Finally, the examiner opined that there was no failure on the part of VA to timely diagnosis and/properly treat the Veteran.  The examiner reasoned that the Veteran was treated for unsteadiness on his feet as secondary to numbness when he first raised this issue with his VA care providers.

There is no question that the VA surgeries in 2004 and 2005 caused additional disability, including nerve damage.  However, the evidence shows that it was not caused by VA fault or by an event that was not reasonably foreseeable.  Both VA examiners concluded that the Veteran's additional disabilities did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  Additionally, the September 2016 VA examiner concluded that the Veteran does not have additional disability due to an event not reasonably foreseeable as a result of that surgery, while noting that the disabilities claimed by the Veteran are the usual risks of these types of operations, even when performed correctly.  As noted above, the July 2009 VA examiner's opinion was not adequate on this point.  

As the September 2016 VA examiner's opinion was supported by a thorough explanation based on detailed review of the Veteran's medical history, it carries a lot of weight in the Board's determination.  The Veteran has not submitted any competent or probative evidence supporting any fault or deficiency on the part of VA with regard to the August 2004, September 2004, and March 2005 surgeries, or in support of an outcome not reasonably foreseeable.  No medical professional has indicated that there was any deficiency or fault in the manner in which the August 2004, September 2004, and March 2005 surgeries were performed or that the surgeries were ill-advised.  The September 2016 opinion by the VA examiner is heavily probative in terms of whether the criteria under §1151 are satisfied, as it is supported by a thorough explanation specific to the facts of the case, speaks directly to the issue, and is informed by the examiner's medical training.  

The Veteran is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The determination in this case is medically complex: whether the operation or post-operative treatment were below the standard of care, or whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the manner in which the procedure was performed or in the fact that it was performed in the first place, or whether the Veteran has additional disability due to an event not reasonably foreseeable as a result of such surgery, is a determination that is too complex to be made based on lay observation alone. Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's unsupported opinion that he has additional disability, to include nerve damage and loss of balance, caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the bilateral leg bypass surgeries or the manner in which they were performed, or due to an event not reasonably foreseeable as a result of such surgeries, is not competent evidence due to the medical complexity of the issue.  Therefore, his opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).   

In the alternative, irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by VA examiner's opinion, who has medical expertise and who provided explanations based on the Veteran's medical history and a review of the surgery reports and other treatment records for the conclusions reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative than that of a lay person on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In addition, the Board finds that there was no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's disability claimed herein under the provisions of 38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(1)(ii)(2).  

In this regard, the Veteran stated that he is unsure of whether he was properly informed of the procedures or consented to them, including the potential side effects, as asserted in his May 2012 hearing testimony.  However, the informed consent forms signed by the Veteran discussed the procedures involved for the August 2, 2004, September 13, 2004, and March 1, 2005 surgeries (i.e., lower extremity arterial bypass of the right leg, right leg bypass, and left leg bypass).  See July 15, 2004 Consent Form (consenting to right leg bypass); August 19, 2004 Consent Form (consenting to right leg bypass); March 1, 2005 Consent Form (consenting to left leg bypass).  The consent forms were all signed by the Veteran and doctor before the procedures.  They also indicated that the Veteran understood the nature of the proposed procedures, the risks involved, and the expected results.  The Board finds that the signed consent forms comply with the requirements of 38 C.F.R. § 17.32(c), and there is no evidence suggesting otherwise.  

Accordingly, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 are not satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Board sincerely empathizes with the difficulties related by the Veteran.  The legal criteria for entitlement to compensation under § 1151 however are not satisfied.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under § 1151 for additional disability, to include nerve damage with loss of balance, claimed to result from the bilateral leg bypass surgeries performed at the Providence VAMC on August 2, 2004, September 13, 2004, and March 1, 2005, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed to result from August 2, 2004, September 13, 2004, and March 1, 2005 surgeries for bilateral leg bypass is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


